Citation Nr: 0526607	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  03-14 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for cervical spine disability with headaches 
(claimed as spurs of the neck).

2.  Entitlement to service connection for a left knee 
disorder as secondary to service-connected right knee 
disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel 


INTRODUCTION

The veteran served on active duty from July 1990 to July 
1994.  

Historically, in an April 2002 decision, the Board of 
Veterans' Appeals (hereinafter Board) denied service 
connection for arthritis of the cervical spine with 
headaches.  That April 2002 Board decision represents the 
last final decision with regards to the cervical spine 
service connection issue.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

This current matter comes before the Board on appeal stems 
from a June 2002 rating decision by the Louisville, Kentucky, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied service connection for a cervical spine 
disorder, claimed as spurs of the neck, and service 
connection for a left knee disorder as secondary to the 
service-connected meniscal tear of the right knee.  The 
veteran perfected a timely appeal to that decision.  

In March 2005, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge, sitting at 
the Louisville, Kentucky, RO; a transcript of that hearing is 
associated with the claims file.  

The Board observes that, at the time of the hearing, the 
veteran requested that the record be held open for an 
additional 60 days to allow him an opportunity to obtain a 
medical opinion supportive of his claims.  As the 60-day 
period has now expired, the Board finds that appellate review 
of the veteran's claim is proper at this time.  

The Board further notes that, at the March 2005 hearing, the 
Board raised sua sponte the issue of whether the new and 
material standard applied to the cervical spine disability 
claim.  The RO apparently addressed the claim for service 
connection for spurs of the neck on the merits without 
formally considering the finality of the prior April 2002 
Board decision in question.  In Barnett v. Brown, 8 Vet. App. 
1, 4 (1995), the United States Court of Appeals for Veterans 
Claims (Court) held that "the new and material evidence 
requirement was clearly a material legal issue which the 
Board had a legal duty to address, regardless of the RO's 
actions."  See also Barnett v. Brown 83 F.3d 1380 (Fed. Cir. 
1996).  For this reason, the Board has rephrased this issue 
on the title page to better reflect the procedural and 
jurisdictional posture of the case.


FINDINGS OF FACT

1.  The veteran's left knee disorder was first manifested 
several years after service discharge, and the preponderance 
of the evidence establishes that the current left knee 
disorder was not caused or worsened by the service-connected 
right knee disorder.  

2.  A final Board decision dated April 2002 denied a claim 
for service connection for cervical spine disability with 
headaches on the basis that such disability was not incurred 
in or aggravated in service, and that arthritis was not 
diagnosed within one year of service.

3.  Additional evidence of record since the Board's April 
2002 decision does not include any competent evidence tending 
to show that cervical spine disability with headaches was 
incurred in or aggravated in service or that arthritis was 
manifested to a compensable degree within one year of 
discharge from service.


CONCLUSIONS OF LAW

1.  The veteran's left knee disorder is not proximately due 
to or the result of the service-connected right knee 
disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.310 (2004).  

2.  The Board's April 2002 decision, that denied a claim of 
entitlement to service connection for cervical spine 
disability with headaches, is final.  38 U.S.C.A. §§ 1110, 
7104(b) (West 1991); 38 C.F.R. § 20.1100 (2001).

3.  The evidence added to the record subsequent to the 
Board's April 2002 decision is not new and material evidence; 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 1110, 
1112, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable law and regulation

The veteran claims entitlement to service connection for left 
knee disability as secondary to service connected right knee 
disability, and entitlement to service connection for 
cervical spine disability as related to event(s) in service.  
Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 2002).  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1110, a claimant must prove 
the existence of (1) a disability and (2) that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  A valid claim is 
not deemed to have been submitted where there is no competent 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2004).  
Arthritis is among the specified chronic diseases subject to 
presumptive service connection.  38 C.F.R. § 3.309(a) (2004).

Additionally, service connection may be established on a 
secondary basis for disability which is proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a) (2004).  The Court of Appeals for Veterans 
Claims (CAVC) has construed this provision as entailing "any 
additional impairment of earning capacity resulting from an 
already service connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service connected condition."  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability.  Id

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

II.  Service connection - left knee disability

The veteran's service medical records, including his 
enlistment examination of April 1990 and his separation 
examination of May 1994, are completely silent with respect 
to any complaints, findings or diagnoses of a left knee 
disorder.  Service medical records do reflect that the 
veteran twisted his right in March 1994, and he was diagnosed 
with partial tear of the anterior cruciate ligament of the 
right knee.  

Post service VA treatment reports, dated from April 1997 
through August 2000, including the report of a VA 
compensation examination, reflect ongoing treatment for the 
right knee disorder.  These records also show that the 
veteran received treatment for a left knee disorder.  An 
October 1999 treatment report noted that the veteran was seen 
for complaints of left knee pain at which time he was 
diagnosed with possible meniscal tear, left knee.  During a 
clinical visit in February 2000, he reported that 2 to 3 
months ago, he jumped and landed and his left knee gave out; 
thereafter, he developed swelling in the left knee.  X-ray 
study of the left knee was negative.  The pertinent diagnosis 
was possible meniscal tear.  On March 1, 2000, the veteran 
underwent left anterior cruciate ligament reconstruction and 
debridement of medical meniscus tear in the left knee.  
Following a VA examination in August 2000, the examiner 
confirmed that the veteran had complete anterior cruciate 
ligament tear of the right knee which was likely related to 
the injury he suffered on active duty.  

By a rating action in April 2001, the RO established service 
connection for meniscal tear of the right knee, status post 
arthroscopy with partial meniscectomy; a temporary 100 
percent evaluation was assigned, effective October 24, 1997, 
and a 10 percent rating was assigned from January 1, 1998.  

The veteran's claim for service connection for a left knee 
disorder, claimed as secondary to the right knee, was 
received in January 2002.  Received in May 2002 were VA 
progress notes, dated from April 2000 to June 2001, which 
essentially show treatment for a cervical spine disorder.  
These records do not show any complaints or findings 
regarding the left knee.  

The veteran was afforded a VA compensation examination in 
August 2003 at which time he indicated that he injured his 
left knee while playing basketball; he reported that his knee 
popped out of place when he landed after jumping to rebound 
the basketball.  He indicated that knee was displaced 
laterally, and he had another player force the knee back into 
place.  He described a steady, aggravating pain since the 
time of that incident.  He also reported symptoms of 
swelling, popping noises, and subluxation of the left knee 
that he was able to force into place himself.  The veteran 
indicated that he was subsequently diagnosed as having medial 
meniscal tear and anterior cruciate ligament tear; he 
underwent reconstruction of that knee in March 2000, after he 
stepped or jumped off a porch and reinjured the knee.  He 
felt that he had degenerative injuries in the left knee 
because of long term pain associated with the right knee.  He 
stated that he transferred weight from the right knee to the 
left knee.  

Following an evaluation of the left knee, including x-ray 
study of that knee, the veteran was given a diagnosis of 
traumatic left knee ACL and medial meniscal tears, status 
post reconstruction with debridement of meniscal tear.  The 
examiner stated that it is unlikely that the acute injury was 
caused or aggravated by the old right knee injury.  The VA 
examiner explained that, prior to the initial injury to the 
left knee, which occurred more or less in December 1999, 
there were no records to substantiate left knee complaints.  
Therefore, he concluded that, it was considered unlikely that 
the left knee symptomatology has been caused by right knee 
surgical interventions for meniscal tear.  The examiner 
further stated that it was unlikely that the right knee 
injury has significantly aggravated the left knee which 
originated with an acute traumatic injury.

Received in December 2004 were VA progress notes, dated from 
September 2003 through May 2004, which show that the veteran 
received ongoing clinical attention and treatment for his 
knees.  

At his personal hearing in March 2005, the veteran maintained 
that he developed a left knee disorder as a result of his 
service-connected right knee.  He described favoring his 
right knee with placing more weight on the left leg.  As a 
result, he felt that he developed problems with the left knee 
that eventually required reconstructive surgery.

The veteran is service-connected for meniscal tear of the 
right knee, status post arthroscopy with partial 
meniscectomy.  He contends that his current left knee 
disorder has been caused by and/or aggravated by his service 
connected right knee disability.  His service medical records 
are negative for complaints or findings related to a left 
knee disorder.  The post-service medical records were also 
devoid of any complaints or findings of a left knee disorder 
until October 1999 at which time the veteran complained of 
new left knee pain; he reported that the knee gave out when 
he jumped and landed 2 to 3 months ago.  At that time, the 
veteran was diagnosed with possible meniscal tear.  An x-ray 
examination in February 2000 was interpreted as negative.  
There is no medical opinion of record suggesting that his 
left knee disorder represents additional impairment 
proximately due to the service-connected right knee disorder.  
To the contrary, following an examination in August 2003, a 
VA examiner opined that it was unlikely that the left knee 
injury was caused or aggravated by the right knee disorder.  
The weight of the credible evidence demonstrates that the 
veteran's current left knee disorder began many years after 
his separation from active duty and was not caused or 
worsened by the service-connected right knee disorder.  As 
such, secondary service connection for a left knee disorder 
is not warranted.

While the Board does not doubt the sincerity of the veteran's 
belief that he suffers from a left knee disorder that is 
related to his service-connected right knee disorder, as a 
layperson, he is not competent to render an opinion on a 
medical matter, such as a diagnosis or opinion as to etiology 
of a disability.  Hence, his assertions in this regard have 
no probative value.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Thus, the Board's 
decision must be based upon competent medical evidence.  In 
this case, however, there is no competent medical evidence to 
establish that the veteran's left knee disorder was caused or 
is worsened by either his service connected right knee 
disability.  As such, the criteria for a grant of service 
connection for a left knee disorder on a secondary basis have 
not been met.  See 38 C.F.R. § 3.310 (2004).

Under these circumstances, the Board must conclude that the 
claim for service connection for a left knee disorder on a 
secondary basis must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III.  Service connection - cervical spine

The RO has adjudicated and certified for appeal an issue of 
entitlement to service connection for spurs of the neck.  The 
Board has an obligation to make an independent determination 
of its jurisdiction regardless of findings or actions by the 
RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).  It is well established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each issue before adjudicating the merits and that, once 
apparent, a potential jurisdictional defect may be raised by 
the court, tribunal or any party, sua sponte, at any stage in 
the proceedings.   Barnett, 83 F.3d at 1383.

A Board decision dated April 2002 denied a claim of 
entitlement to service connection for cervical spine 
disability with headaches on the basis that such disability 
was not incurred in or aggravated in service, and that 
arthritis was not manifested within one year of discharge 
from service.  This decision is final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (2001).  The Board has no 
jurisdiction to review the merits of the claim unless the 
appellant has presented evidence that is both new and 
material to the previous basis for the prior final denial.  
Jackson v. Principi, 265 F. 3d. 1366 (Fed. Cir. 2001).

In Jackson, the Court of Appeals for the Federal Circuit held 
that no prejudice would accrue to a claimant where the Board 
adjudicated in the first instance a claim under the new and 
material standard rather than a merits determination 
conducted by the agency of original jurisdiction.  Id. at 
1371.  As addressed in more detail below, the Board finds 
that it's denial of the application to reopen rests on the 
same evidentiary defect with respect to the RO's denial on 
the merits - the lack of medical nexus evidence.  As such, 
the appellant has been on notice of the evidence necessary to 
substantiate the claim, and no prejudice accrues to the 
appellant in the Board's adjudication of the claim at this 
time even though the appellant has not been notified of the 
new and material standard .  Id.  The appellant and his 
representative, however, were advised at the March 2005 
hearing that the new and material standard might be 
applicable to the claim.  They were also advised of the 
dispositive issue on appeal, and provided an extension of 
time to obtain a medical nexus opinion.  

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).  However, if the claimant 
can thereafter present new and material evidence, the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).  

This appeal ensues from the RO's June 2002 rating decision 
that denied a claim of entitlement to service connection for 
spurs of the neck.  For claims filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a) 
(2004) 66 Fed. Reg. 45620 (August 29, 2001).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  Evidence is presumed credible for the purposes 
of reopening unless it is inherently false or untrue.  Duran 
v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  The evidence relied upon in 
reopening the claim must be both new and material.  Smith v. 
West, 12 Vet. App. 312 (1999).

Evidence before the Board in April 2002 included the 
veteran's service medical records that were negative for 
complaints or findings associated with a neck injury or 
headaches.  Post service, a Persian Gulf Intake Assessment 
form, dated in April 1997, recorded the veteran's complaints 
of problems with his back, neck, shoulder, and headaches.  
Outpatient treatment records from the VA Medical Center in 
Lexington, Kentucky showed that in July 1997, he was seen for 
evaluation of headaches.  He recalled that he had infrequent 
headaches all of his life that he treated with over-the-
counter medication, but in the last four years, they 
increased in frequency and severity to the point where he had 
them on a daily basis.  He was given an assessment of 
probable tension headaches.  An x-ray examination of the 
cervical spine revealed hypertrophic spurring at C4-5 on the 
right, C5-6 on the left, and C6-7 bilaterally.  Follow-up 
appointments in August and November 1997 include his report 
that some headaches were associated with neck pain.  The 
diagnosis was headaches.  In December 1997, he was referred 
to physical therapy due to his chronic headaches and neck 
pain.

The veteran underwent a VA examination in December 1997.  He 
reported the onset of neck pain around 1994.  He recalled 
that there had been one or two incidents in service in which 
he may have hurt his neck, but he neither complained about 
them at the time nor sought medical treatment.  X-rays 
revealed bilateral spurring at C5-6.  The diagnoses were 
degenerative arthritis of the cervical spine with muscle 
contraction headaches and limitation of motion secondary to 
muscular tension.

Records from the Lexington VAMC show that in 1998, the 
veteran complained of numbness in the left arm, shoulder, and 
hand.  He also noted chronic neck pain with a lot of "popping 
and cracking."  At times he was unable to grip items.  His 
chronic neck pain was diagnosed as probable degenerative 
joint disease.  In January 1998, he underwent an 
electromyogram (EMG) of the left upper extremity and a nerve 
conduction study (NCV).  The NCV of both upper extremities 
was normal, and the EMG of the left upper extremity was 
likewise normal.  In 2000, he complained of chronic, severe 
neck pain that increased with movement, occasional numbness, 
and tingling in the upper extremities.  X-rays revealed 
narrowing of C5-6 and C6-7 disc space with osteophytes 
narrowing the corresponding foramina bilaterally.  A magnetic 
resonance imaging (MRI) scan of the cervical spine showed 
degenerative changes throughout.

Evidence of record since the Board's April 2002 decision 
includes VA treatment records documenting continued treatment 
for cervical spine pain and headaches.  Clinic records in 
August 2000 record his complaint of neck pain of 4 years' 
duration.  He was unaware of any specific traumatic event 
that precipitated development of his pain, but recalled 
falling down the steps of a ship while in the Navy during a 
man-overboard drill.  There is no medical opinion that his 
cervical spine disability first manifested in service and/or 
is related to event(s) in service.

The veteran also testified to sustaining a neck injury while 
responding to a man-overboard drill in service.  He recalled 
falling down a ladder and banging his head several times.  He 
noticed neck pain prior to getting out of service, but he did 
not seek treatment.  His neck pain worsened after his 
discharge from service.  He believed his current neck 
disability was related to his in-service injury.

The evidence submitted since the Board's April 2002 decision 
is not material to the case at hand as it does not consist of 
competent and probative evidence as to the previous 
evidentiary defect; the lack of competent evidence tending to 
show that cervical spine disability with headaches was 
incurred in or aggravated in service or that arthritis was 
manifested to a compensable degree within one year of 
discharge from service.  VA clinic records only show current 
treatment for cervical spine disability, and do not include 
any competent opinion as to onset and etiology.  The 
veteran's lay belief as to causation, while well-intentioned, 
cannot be accepted as competent evidence sufficient to reopen 
the claim.  This is so because the veteran is not shown to 
possess the necessary training and skills to make judgments 
of medical fact and causation.  See generally Espiritu, 2 
Vet. App. at 494; 38 C.F.R. § 3.159(a) (2004).

The Board must find, therefore, that the appellant has failed 
to submit new and material evidence to reopen the claim for 
entitlement to service connection for a cervical spine 
disability with headaches, and the claim to reopen must be 
denied.

IV.  Duty to assist and provide notice

In so holding, the Board notes that the claims folder has 
been carefully reviewed to ensure compliance with the notice 
and duty to assist requirements of the VCAA of 2000.  106 
P.L. 475, 114 Stat. 2096 (2000).  In pertinent part, this law 
defines VA's notice and duty to assist requirements in the 
development of certain claims for benefits.  See 38 U.S.C.A. 
§ 5102, 5103, 5103A and 5107 (West 2002).  

The CAVC has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that an RO letter dated February 
21, 2002 told him what was necessary to substantiate his 
claims.  The letter included a bolded subsections entitled 
"What Must the Evidence Show to Establish Entitlement To The 
Benefit You Want?" and "Secondary Service Connection."  
(emphasis original).   Additionally, the rating decision on 
appeal, the statement of the case (SOC) and supplemental 
statements of the (SSOC) provided him with specific 
information as to why his claim was being denied, and of the 
evidence that was lacking.  In March 2005, the Board 
specifically advised the veteran of the evidence deemed 
necessary to substantiate his claims, and granted him an 
extension of time to obtain such evidence. 

The February 2002 RO letter satisfied the elements of (2) and 
(3) by notifying the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, this letter explained that VA 
would help him get such things as medical records, or records 
from other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.  Again, the veteran was advised in 
March 2005 that he held the ultimate burden of obtaining a 
medical nexus opinion.

With respect to element (4), the Board notes that the 
February 2002 letter identified for the veteran evidence 
and/or information in his possession deemed necessary to 
substantiate his claims, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The April 2003 SOC supplied the veteran with the 
complete text of 38 C.F.R. § 3.159(b)(1).

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  There is no indication that any aspect of 
the VCAA compliant language that may have been issued post-
adjudicatory has prevented the veteran from providing 
evidence necessary to substantiate his claims and/or affected 
the essential fairness of the adjudication of the claim.  
Additionally, neither the veteran nor his representative has 
pleaded with any specificity that a notice deficiency exists 
in this case.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, VA treatment notes and 
documents associated with the veteran's claim for disability 
benefits from the Social Security Administration.  In 
February 2002, the RO provided the veteran with authorization 
forms (VA Form 21-4142) to be returned if he desired RO 
assistance in obtaining records not in the possession of a 
federal agency.  The veteran has not authorized VA to obtain 
any non-federal records on his behalf.  

VA has no duty to obtain medical examination or opinion 
absent a reopening of a claim.  38 C.F.R. § 3.159(c)(4)(iii) 
(2004).  VA, however, did obtain medical opinion as necessary 
to decide the claim of entitlement to service connection for 
left knee disability as secondary to service connection for 
right knee disability.  The examination report obtained, 
dated August 2003, is adequate for rating purposes.  The 
Board finds that the evidence and information of record, in 
its totality, provides the necessary information to decide 
the case.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 4.2 (2004).  There is no reasonable possibility that any 
further assistance to the veteran would be capable of 
substantiating his claims.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).


ORDER

The claim of entitlement to service connection for left knee 
disability as secondary to service connected right knee 
disability is denied.

The claim of entitlement to service connection for cervical 
spine disability with headaches is not reopened.



	                        
____________________________________________
	T. Mainelli
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


